Citation Nr: 1023844	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-20 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for rheumatic 
heart disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to April 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the Providence, 
Rhode Island Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an increase above the existing 10 percent 
disability rating for rheumatic heart disease.

In February 2009, the Board remanded the case to provide 
additional notice and develop additional evidence.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives.  The Board will proceed with review.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to an April 22, 2010, VA medical examination, the 
Veteran's rheumatic heart disease was not manifested by 
dyspnea, fatigue, angina, dizziness, or syncope at an 
estimated workload of less than 7 metabolic equivalents 
(METs). 

2.  From the April 22, 2010 examination, the Veteran's 
rheumatic heart disease has been manifested by dyspnea and 
fatigue at an estimated workload of 5 or 6 METs.


CONCLUSIONS OF LAW

1.  Prior to April 22, 2010, the Veteran's rheumatic heart 
disease did not meet the criteria for a disability rating 
higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7000 (2009).

2.  From April 22, 2010, the Veteran's rheumatic heart 
disease has met the criteria for a 30 percent disability 
rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, 
Diagnostic Code 7000.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in October 2005 and February 2009.  In the notice letters, 
the RO advised the Veteran what information and evidence was 
needed to substantiate his claim for an increased disability 
rating.  The RO informed the Veteran what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The 
letters advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The February 2009 
letter and a March 2006 letter advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability and the effect that the disability 
has on his employment.  These letters also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increased rating need not be 
"veteran specific").  These letters further advised the 
Veteran how VA determines effective dates.  The case was last 
adjudicated in a March 2010 supplemental statement of the 
case.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, and VA examination reports.

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
Veteran actively participated in the claims process by 
submitting written argument and reporting for VA medical 
examinations.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process, 
and he has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  



Rating for Rheumatic Heart Disease

In 1946, the RO granted service connection for residuals of 
rheumatic heart disease with mitral insufficiency.  The RO 
assigned a 10 percent disability rating.  In September 2005, 
he submitted a claim for an increased rating for his service-
connected heart disability.  In the April 2006 rating 
decision, the RO denied the increased rating claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The VA rating schedule provides criteria for evaluating heart 
disease, and, more specifically, valvular heart disease 
including rheumatic heart disease, as follows:

Note (1): Evaluate cor pulmonale, which 
is a form of secondary heart disease, as 
part of the pulmonary condition that 
causes it.

Note (2): One MET (metabolic equivalent) 
is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body 
weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

During active infection with valvular 
heart damage and for three months 
following cessation of therapy for the 
active infection  
.........................................
... 100 percent

Thereafter, with valvular heart disease 
(documented by findings on physical 
examination and either echocardiogram, 
Doppler echocardiogram, or cardiac 
catheterization) resulting in:

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent
   .......................................................... 
100 percent

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent
   ........................................................ 60 
percent

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, 
echocardiogram, or X-ray  
.................................................. 30 percent

Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; continuous medication required
   ........................................................... 
10 percent

38 C.F.R. § 4.104, Diagnostic Code 7000.

In September 2005, private cardiologist G. M. H., Jr., M.D., 
wrote that the Veteran had an uneventful postoperative course 
after the August 2005 bypass surgery.  In October 2005, the 
Veteran had a VA heart examination.  He reported that he had 
worked after service as a painter, and had retired in 1983.  
He stated that he was able to perform activities of daily 
living.  He indicated that he could do some housework and 
yard work, that he could climb one to two flights of stairs 
without difficulty, and that he was walking around the house 
for ten minutes a day without difficulty.  On examination, 
there were blood pressure readings of 140/92 and 134/86.  The 
heart had a regular rate and rhythm.  The examiner indicated 
that the Veteran was unable to perform an exercise tolerance 
test, because it was less than three months after his bypass 
surgery.  The examiner provided an estimated METS limit of 7 
to 8.  In an April 2006 addendum, the examiner opined that 
the Veteran's coronary artery disease was not likely related 
to the service connected valvular heart disease.

A sonogram performed by a private physician in October 2005 
showed cysts in both kidneys.  In April 2006, the Veteran's 
cardiologist, Dr. H., wrote that the Veteran had multiple 
progressive medical and cardiovascular problems, and that the 
Veteran was permanently and indefinitely disabled.  In 
January 2008, the Veteran was hospitalized for observation 
after he had sudden weakness in his legs.

In the February 2009 remand, the Board instructed that the 
Veteran was to have a new VA cardiovascular examination, with 
findings to include the limit of the Veteran's workload, in 
METS.  The Veteran had a VA examination in April 2010.  He 
reported that he had chest tightness, dyspnea on exertion, 
and fatigue when he climbed stairs.  He indicated that 
occasionally he was unable to climb the stairs, and he stated 
that he was no longer able to work around the house.  The 
examiner observed that the Veteran had apparent dyspnea on 
exertion when he came into the clinic.  On examination, his 
heart had a normal sinus rhythm and a systolic ejection 
murmur 2/6 at the mitral area.  There was no evidence of 
congestive heart failure.  Blood pressure was 128/68.  An EKG 
showed a possibility of atrial enlargement.  The examiner 
provided a METS estimate of 5 to 6.

The estimated METS limit of 7 to 8 at the time of the 2005 
examination was consistent with the existing 10 percent 
disability rating.  The METS estimate of 5 to 6 in the 2010 
examination meets the criteria for a 30 percent rating.  The 
record supports an increase to a 30 percent rating effective 
from April 22, 2010, the date of the examination.  As the 
METS has not been measured or estimated at below 5, and there 
is no evidence of congestive heart failure, the preponderance 
of the evidence is against a rating higher than 30 percent.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from rheumatic heart disease and provide for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Prior to April 22, 2010, a disability rating higher than 10 
percent for rheumatic heart disease is denied.

From April 22, 2010, a 30 percent disability rating for 
rheumatic heart disease is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


